Title: To Thomas Jefferson from James Madison, 10 June 1783
From: Madison, James
To: Jefferson, Thomas


        
          My dear Sir
          Philada. 10. June 1783.
        
        Congress have received two letters from Mr. Laurens dated one the fifteenth of March the other fifth of April. In the former persists in the jealousy expressed in his letter of the thirtieth of December of the British Councils. He says that Shelburne had boasted of his success in gaining the provisional treaty without the concurrence of France and of the good effect he expected to draw from that advantage. Mr. L.’s remark was that admitting the fact which he did not altho’ it might disgrace and even prove fatal to the American Ministers, It could have no such effects on the United States. His second letter expresses more confidence in the D. of Portland and Mr. Fox. These ministers have withdrawn the subject of Commerce with the U.S. from Parliament and mean to open negociations for a Treaty with their Ministers in Europe. Mr. Fox asked Mr. L. whether these had powers for that purpose: his answer was that he believed so. That he had seen a revocation of Mr. Adams’ commission noticed in the Gazettes but that he considered the paragraph as spurious. From this it would seem that Mr. A. had never communicated this diminution of his power to his colleagues. These letters leave us in the suspence in which they found us as to the definitive Treaty. Mr. L. thinks that no such event could have been relied on under Shelburnes Administration. He was on the 5th. of Apl. setting out for Paris with Mr. David Hartley successor to Mr. Oswald, from which he should proceed to America unless a definitive Treaty was near being concluded. Notwithstand the daily arrivals from every quarter we get not a line on the subject from our Ministers at Versailles.
        Mr. Dumas has inclosed to Congress sundry papers from which it appears that the Dutch indulge a violent animosity against the French court for abandoning their interests and the liberty of navigation by a premature concluding of the preliminaries. Complaints on this head are made through Dumas to Mr. Adams with enquiries whether the American ministers had powers to concert engagements with the United Provinces, His Most Christian Majesty, and His Catholic Majesty for maintaining the rights asserted by the neutral confederation or if the two last decline with United Provinces alone. The answer of Mr. A. is not included, but references to it import it was satisfactory and that negociations were to be opened accordingly. It is certain notwithstanding that no powers equal to such a transaction were ever given generally to the ministers and that as far as they were given they were superceded by the commission to Mr. Dana. This correspondence commenced in Jany. and is brought down to late in March and yet no intimation whatever concerning it has been received from the ministers themselves.
        Congress have lately sent instructions to the Ministers in Europe to contend in the final treaty for such amendment of the article relating to British debts as will suspend payment for three years after the war and expressly exclude interest during the war.
        Mr. Livingston has taken his final leave of the department of Foreign Affairs. He would have remained if such an augmentation of his Salary had been made as would have secured him against  future expence. But besides the disinclination of several members to augment salaries, there was no prospect of a competent number of States for an appropriation of money, until he must have lost the option of the Chancellorship of N.Y. No successor has been yet nominated, altho’ the day for a choice has passed. I am utterly at a loss to guess on whom the choice will ultimately fall. A.L. will be started if the defection of a respectable competitor should be likely to force votes upon him. No such has yet been a subject of conversation in my particular presence.
        The general arrangement of the foreign system has been suspended by the thinness of Congress in part, and partly by the desire of further information from Europe. I fear much the delay will be exceedingly protracted. Nothing but final resignation of the Ministers abroad and the arrival of Foreign Ministers here, will effectually stimulate Congress into activity and decision on the subject. How far and at what time the first cause will operate is precarious. The second seems less so. Mr. Van Berkel has sent directions for proper provisions for his reception in the next month. A Sweedish Gentleman recommended by Dr. Franklin as a Philosopher, and by the Ct. de Vergennes as an intended Minister has been here for some time. From the temper of Spain, a mission from that Court also is not improbable.
        The Treaty of Comerce with G.B. is another business suspended by the same cause. The Assembly have instructed us to reserve to Congress a revisal after it shall have been settled in Europe. This will give force to the doctrine of caution hitherto maintained by us. The time of my setting out for Virga. continues to be uncertain, but cannot now be very distant. The prospect of seeing you, I need not assure you, enters much into the pleasure I promise myself from the visit. Mrs. House and Mrs. Trist charge me with their very sincere and respectful compliments to you and beg that they may be remembered very affectionately to Miss Patsy. I am Dear Sir Your sincere friend,
        
          J. Madison Jr.
        
      